In re St. Amant, Jessie; — Plaintiffs); applying for motion to enforce Order of this Court dated September 3; 1996; to the Parish of East Baton Rouge, 19th Judicial District Court, Div. “G”, No. 5-860072; to the Court of Appeal, First Circuit, No. KW94 0046.
Writ granted. The district court is ordered to comply with this Court’s earlier order, see St. Amant v. 19th J.D.C., 94-0567 (La. 9/3/96), 678 So.2d 536, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
KIMBALL, J., not on panel.